Curia, per Woodworth, J.
It is contended on the part ■of the defendant, that the agreement was a manumission ; that to enable the negro to perform his part of the contract, it was necessary he should.have all the rights of a freeman, so as to be capable of making contracts, working for whom he pleased, and collecting his wages. If it is to be understood, that the plaintiff actually parted with his right to the ■services, in consideration of the promise to pay £80, within three years, I incline to think it would be á manumission : but I do not understand the agreement in this manner ; it was evidently conditional. If the money was paid, the plaintiff was willing to give him his freedom ; he did not intend to relinquish his hold. He consented that he might earn the money by his labour, and pay it over; or, in other words, the master agreed to apply the money to pay the' price of his freedom.
This case is analagous to that of Kettletas v. Fleet, (7 John. 324,) where the owner of a slave gave a written promise to' manumit him in eight years, on condition of his faithful service during that period ; it was held to be a conditional manumission, obligatory on the master, and of which the slave might avail himself on the performance of the condition. By the act relative to manumissions, the owner may manumit a slave, by last will or testament, or by any certificate or writing for that purpose. (1 R. L. 612, K. & R. 1801.) The cases decided since the passing of that statute, *130seem to consider a writing as necessary, to render the mau«mission obligatory. (9 John. 144, Wells v. Lane. 14 John. 324.) But this agreement was made in 1800. By the act (2 Vol. Green, ed. 88,) a master, by will or otherwise, might manumit a slave, but the owner remained'liable to support him, if he became unable to maintain himself. By the act for the gradual abolition of slavery, March 29, 1799, it is declared that the owner of a slave, immediately •after the passing of that act, may manumit such slave by a certificate under his hand and seal. The probable intention of this section, was to authorise the owner to manumit so as not to be answerable for his support; be that as it may, there is nothing to restrict the form of manumitting to that of a certificate ; it does not repeal the section of the act of 1799, “ by will or otherwise,” which admits of a parol manumission : the objection of the plaintiff, ont his ground, cannot be supported. The evidence offered to prove that the negro was liberated by the police in Mew-York, was clearly inadmissible ; it was an ex parte proceeding, of which the plaintiff was not bound to take notice.
On the whole, I am of opinion, that the negro continued •a slave, not having complied with the agreement, upon which his emancipation depended. The plaintiff is entitled to judgment.
Judgment for the plaintiff.
end op MAY TERM.'